       Case 3:21-cv-03576-WHO Document 21 Filed 09/03/21 Page 1 of 6



 1   Stephen D. Hibbard (State Bar No. 177865)      Edward H. Takashima (State Bar No. 270945)
     sdhibbard@jonesday.com                         etakashima@bsfllp.com
 2   JONES DAY                                      BOIES SCHILLER FLEXNER LLP
     555 California Street, 26th Floor              725 S Figueroa Street, 31st Floor
 3   San Francisco, CA 94104                        Los Angeles, CA 90017
     Telephone: +1.415.626.3939                     Telephone: +1.213.629.9040
 4   Facsimile: +1.415.875.5700                     Facsimile: +1.213.629.9022

 5   Attorneys for Defendants                       Attorneys for Defendant
     HDR GLOBAL TRADING LIMITED and ABS             BEN DELO
 6   GLOBAL TRADING LIMITED
                                                    Douglas K. Yatter (State Bar No. 234264)
 7   Peter I. Altman (State Bar No. 285292)         douglas.yatter@lw.com
     paltman@akingump.com                           LATHAM & WATKINS, LLP
 8   AKIN GUMP STRAUSS HAUER & FELD LLP             1271 Avenue of the Americas
     1999 Avenue of the Stars, Suite 600            New York, NY 10020
 9   Los Angeles, CA 90067                          Telephone: +1.212.906.1200
     Telephone: +1.310.229.1000                     Facsimile: +1.212.751.4864
10   Facsimile: +1.310.229.1001
                                                    Matthew Rawlinson (State Bar No. 231890)
11   Attorneys for Defendant                        matt.rawlinson@lw.com
     ARTHUR HAYES                                   LATHAM & WATKINS, LLP
12                                                  140 Scott Drive
     Pavel I. Pogodin, Ph.D., Esq. (SBN 206441)     Menlo Park, CA 94025
13   pp@consensuslaw.io                             Telephone: +1.650.328.4600
     CONSENSUS LAW                                  Facsimile: +1.650.463.2600
14   5245 Av. Isla Verde, Suite 302
     Carolina, PR 00979                             Attorneys for Defendant
15   United States of America                       SAMUEL REED
     Telephone: +1.650.469.3750
16
     Attorneys for Plaintiff
17   ANATOLY SOROKIN

18                                  UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20                                     SAN FRANCISCO DIVISION

21   ANATOLY SOROKIN,                              Case No. 3:21-cv-03576-WHO
22                     Plaintiff,                  STIPULATION AND ORDER
                                                   REGARDING FIRST AMENDED
23          v.                                     COMPLAINT AND RESPONSE
                                                   DEADLINE TO FIRST AMENDED
24   HDR GLOBAL TRADING LIMITED                    COMPLAINT
     (A.K.A. BITMEX); ABS GLOBAL
25   TRADING LIMITED; ARTHUR HAYES;
     BEN DELO; AND SAMUEL REED,
26                 Defendants.
27

28
                                                                     Case No. 3:21-cv-03576-WHO
                                                     STIP. & [PROPOSED] ORDER RE: AM. COMPL.
       Case 3:21-cv-03576-WHO Document 21 Filed 09/03/21 Page 2 of 6



 1          Plaintiff Anatoly Sorokin (“Plaintiff”) and Defendants HDR Global Trading Limited,

 2   ABS Global Trading Limited, Arthur Hayes, Ben Delo, and Samuel Reed (together, the

 3   “Defendants,” and collectively, the “Parties”), through their counsel of record, stipulate as

 4   follows:

 5          WHEREAS, on May 12, 2021, Plaintiff filed his Complaint (ECF 1);

 6          WHEREAS, on August 13, 2021, the plaintiffs in BMA LLC, et al. v. HDR Global

 7   Trading Limited, et al., No. 3:20-cv-03345-WHO (N.D. Cal.) (the “BMA action”) filed an

 8   administrative motion to relate the BMA action with this action (BMA ECF 173);

 9          WHEREAS, on August 16, 2021, the defendants in the BMA action filed a response to the

10   plaintiffs’ administrative motion (BMA ECF 176);

11          WHEREAS, on August 18, 2021, this Court issued a related case order relating this action

12   with the BMA action (ECF 18 and BMA ECF 178);

13          WHEREAS, on August 25, 2021, the Court in the BMA action held a hearing on the

14   defendants’ motion to dismiss the plaintiffs’ second amended consolidated complaint;

15          WHEREAS, Plaintiff’s counsel has indicated that he would like to file a First Amended

16   Complaint in this action;

17          WHEREAS, Defendants ABS Global Trading Limited and Samuel Reed’s deadline to

18   respond to Plaintiff’s Complaint was August 30, 2021, pursuant to executed waivers of service

19   (ECF 9, 12);

20          WHEREAS, other Defendants’ deadline to respond to Plaintiff’s Complaint is September
21   27, 2021, pursuant to executed waivers of service (see, e.g., ECF 8, 10); and

22          WHEREAS, the parties have met and conferred and have agreed to the proposal below

23   regarding a First Amended Complaint from Plaintiff, subject to the Court’s approval.

24          NOW THEREFORE, pursuant to Civil L.R. 7-12, the undersigned parties, by and through

25   their counsel of record, stipulate as follows:

26          1.      Plaintiff will file any First Amended Complaint within 30 days of the entry of the
27   Court’s order in the BMA action as to the defendants’ motion to dismiss the plaintiffs’ second

28   amended consolidated complaint;
                                                                             Case No. 3:21-cv-03576-WHO
                                                             STIP. & [PROPOSED] ORDER RE: AM. COMPL.
       Case 3:21-cv-03576-WHO Document 21 Filed 09/03/21 Page 3 of 6



 1          2.      Following the filing of any First Amended Complaint, Defendants will have 35

 2   days to file any motion to dismiss or otherwise respond to Plaintiff’s First Amended Complaint,

 3   the memorandum in support of any motion to dismiss may be no longer than 35 pages;

 4          3.      Plaintiff will have 35 days to oppose any motion to dismiss filed by Defendants,

 5   which may be no longer than 35 pages;

 6          4.      Defendants will have 21 days to reply to any opposition filed by Plaintiff, which

 7   may be no longer than 20 pages; and

 8          5.      If Plaintiff chooses not to file a First Amended Complaint, counsel for Plaintiff

 9   will indicate such to counsel for Defendants in writing, and Defendants will have 35 days from

10   that date to file any motion to dismiss or otherwise respond to Plaintiff’s Complaint.

11
     Dated: September 2, 2021                           JONES DAY
12

13
                                                        By: /s/ Stephen D. Hibbard
14                                                           Stephen D. Hibbard
15                                                      Counsel for Defendants
                                                        HDR GLOBAL TRADING LIMITED and
16                                                      ABS GLOBAL TRADING LIMITED
17
                                                        AKIN GUMP STRAUSS HAUER & FELD
18                                                      LLP
19

20                                                      By: /s/ Peter I. Altman
                                                             Peter I. Altman
21
                                                        Counsel for Defendant
22                                                      ARTHUR HAYES
23
                                                        BOIES SCHILLER FLEXNER LLP
24

25
                                                        By: /s/ Edward H. Takashima
26
                                                             Edward H. Takashima
27
                                                        Counsel for Defendant
28                                                      BEN DELO

                                                                             Case No. 3:21-cv-03576-WHO
                                                    2        STIP. & [PROPOSED] ORDER RE: AM. COMPL.
     Case 3:21-cv-03576-WHO Document 21 Filed 09/03/21 Page 4 of 6



 1
                                          LATHAM & WATKINS, LLP
 2

 3
                                          By: /s/ Douglas K. Yatter
 4                                             Douglas K. Yatter
                                               Matthew Rawlinson
 5
                                          Counsel for Defendant
 6                                        SAMUEL REED
 7                                        CONSENSUS LAW
 8
 9                                        By: /s/ Pavel I. Pogodin
                                               Pavel I. Pogodin
10
                                          Counsel for Plaintiff
11                                        ANATOLY SOROKIN
12

13

14

15
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                               Case No. 3:21-cv-03576-WHO
                                      3        STIP. & [PROPOSED] ORDER RE: AM. COMPL.
       Case 3:21-cv-03576-WHO Document 21 Filed 09/03/21 Page 5 of 6



 1          I, Stephen D. Hibbard, am the ECF User whose ID and password are being used to file

 2   this STIPULATION AND [PROPOSED] ORDER REGARDING FIRST AMENDED

 3   COMPLAINT AND RESPONSE DEADLINE TO FIRST AMENDED COMPLAINT. In

 4   compliance with Civil L.R. 5-1(i)(3), I hereby attest that all signatories concur in this filing.

 5   DATED: September 2, 2021
                                                                    /s/ Stephen D. Hibbard
 6                                                                  STEPHEN D. HIBBARD
 7

 8
 9

10

11

12

13

14

15
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                              Case No. 3:21-cv-03576-WHO
                                                     4        STIP. & [PROPOSED] ORDER RE: AM. COMPL.
       Case 3:21-cv-03576-WHO Document 21 Filed 09/03/21 Page 6 of 6



 1                                  *       *    *
 2                                      ORDER
 3         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4

 5   DATED: September 3, 2021           __________________________________________
                                              HON. WILLIAM H. ORRICK
 6                                            UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                Case No. 3:21-cv-03576-WHO
                                        5       STIP. & [PROPOSED] ORDER RE: AM. COMPL.
